Order of the City Court of Yonkers denying the motion of the appellant’s attorneys for an order relieving them from a notice of appearance interposed on behalf of the defendant Frank Dalton, and to vacate and set aside the notice of appearance, reversed on the law and the facts, without costs, and motion granted, without costs and without prejudice to the proceedings already had. There is no reason apparent to us why the plaintiffs-respondents should oppose this relief. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ„ concur,